CHRISTIAN, Judge.
— The offense is driving an automobile on a public highway while intoxicated; the punishment, a fine of two hundred dollars and confinement in jail for thirty days.
The caption fails to show the date of the adjournment of the trial court. Under the decisions, this defect requires the dismissal of the-appeal. Miller v. State, 86 S. W. (2d) 460.
No sentence appears in the record. The offense of which appellant was convicted being a felony, it was the duty of the trial court to pronounce sentence upon the judgment of conviction. Under the decisions, an offense is a felony which is punishable by confinement in the penitentiary, even though it also carries, as an alternative punishment, a fine or imprisonment in the county jail. McCloud v. State, 60 S. W. (2d) 237. In the absence of a sentence this court is without jurisdiction. McCloud v. State, supra.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.